Revocation of bail reversed; conditions of bail reinstated; cause remanded for further hearing if either party so indicates and for required findings consistent with the mandate of State v. Brown, 136 Vt. 561, 396 A.2d 134 (1978), that breach of conditions not only created a danger to the public, State v. Pray, 133 Vt. 537, 346 A.2d 227 (1975), but also as to the likelihood of nonappearance, State v. Churchill, 133 Vt. 338, 341 A.2d 22 (1975); see State v. Ranzona, 137 Vt. 634, 405 A.2d 1228 (1979) (Billings, J., presiding).